          Case 5:20-mc-00934-OLG Document 2 Filed 08/21/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 IN RE:                                       §
                                              §
 INTERVENTIONAL PAIN                          § CIVIL ACTION NO. SA-20-MC-0934 OLG
 MANAGEMENT, P.A.                             §
                                              §
    Movant                                    §


DEFENDANTS’ MOTION TO COMPEL INTERVENTIONAL PAIN MANAGEMENT’S
        ANSWERS TO DEPOSITION BY WRITTEN QUESTIONS AND
                   PRODUCTION OF DOCUMENTS


TO THE HONORABLE JUDGE OF SAID COURT:

       Pursuant to Rules 45 and 37 of the Federal Rules of Civil Procedure, Movants/Defendants,

Isidro Guerra and Molano, Inc. (hereinafter “Movants” or “Defendants”) file this Motion to

Compel Interventional Pain Management, P.A.’s Answers to Deposition by Written Questions and

Production of Documents, and in support thereof show the Court the following:

                        I. SUMMARY OF MOTION AND RELIEF REQUESTED

       1.1     Defendants request the Court enter an Order compelling Interventional Pain

Management, P.A. (“Interventional Pain”) to provide substantive responses to the written

deposition questions relating to the amounts that Interventional Pain Management has charged,

collected and accepted from patients as payment for the same services that Interventional Pain has

rendered to Plaintiff Melinda Tijerina (“Plaintiff”). Defendants also request that the Court compel

Interventional Pain to produce documents relating to its policies, procedures, and protocols for

patient accounting and financial practices at the medical facility (redacted of any patient

identifying information). The information and documents requested are directly relevant to the

disputed issue in the underlying litigation of whether the charges assigned to Plaintiff for the


707300 (8347.176)                                                                                1
           Case 5:20-mc-00934-OLG Document 2 Filed 08/21/20 Page 2 of 12




treatment received at Interventional Pain are reasonable. The requested discovery is proportional

to the needs of the case and is in line with the Texas Supreme Court’s holding In re North Cypress

Med. Ctr. Operating Co., Ltd., 559 S.W.3d 128, 137 (Tex. 2018).

                                                II. BACKGROUND

         2.1      The underlying litigation1 pending in the United States District Court for the

Southern District of Texas, McAllen Division, under Civil Action No. 7:19-CV-00285 arises out

of a motor vehicle accident that occurred on February 9, 2018 in Edinburg Texas, involving a

vehicle operated by Plaintiff, Melinda Tijerina (“Plaintiff”) and a tractor trailer operated by

Defendant, Isidro Guerra.2 Plaintiff has alleged that she “sustained serious injuries”3 to her neck

and back as a result of the accident and has sought to recover a full spectrum of damages, including

past and future medical expenses, past and future lost wages, and past and future physical

impairment.4 In discovery, Plaintiff produced medical and billing records indicating that she

received extensive medical treatment at Interventional Pain Management, including three lumbar

spine epidural steroid injections and two cervical spine epidural steroid injections.5 Plaintiff was

charged $23,500 for the nine (9) medical visits to the facility.6

         2.2      On July 9, 2020, Defendants issued a Notice of Intention to take Deposition by

Written Questions of the Corporate Representative of Interventional Pain Management (“the

Notice”), scheduled to take place fourteen days after service of the Notice.7 Defendants attached




1
  Melinda L. Tijerina v. Isidro Guerra and Molano, Inc., In the United States District Court for the Southern District
of Texas, McAllen Division, Civil Action No. 7:19-CV-00285.
2
  See Exh. A – Plaintiff’s Original Petition at §IV (Dkt. No. 1-3) filed in Civil Action No. 7:19-CV-00285.
3
  Id.
4
  Id. at §VI.
5
  See Exh. B – Plaintiff’s billing records from Interventional Pain Management.
6
  Id.
7
  See Exh. C – Notice of DWQ with Subpoena to Produce Documents.

707300 (8347.176)                                                                                                    2
          Case 5:20-mc-00934-OLG Document 2 Filed 08/21/20 Page 3 of 12




to the Notice the Direct Questions Propounded to the Witness8 along with a Subpoena to Testify9

and a Subpoena to Produce Documents.10 The Direct Questions propounded on the witness

inquired into the amounts that Interventional Pain has charged, collected and accepted from other

patients as payment for the same services that Interventional Pain rendered to Plaintiff.11 The

Subpoena to Produce Documents requested that the medical provider produce documents relating

to the facility’s policies, procedures and protocols for determining how much to charge, collect

and accept from other patients as payment for the same services that Interventional Pain provided

to Plaintiff.12 The requests specifically excluded a request for any patient identifying information.

        2.3      On August 11, 2020, Interventional Pain filed a Motion for Protective Order of

Interventional Pain Management (“Interventional Pain’s Motion”), opposing the discovery.13

Interventional Pain’s Motion included numerous unfounded objections and failed to include any

substantive answers to most of the direct questions.14 Specifically, Interventional Pain asserted

objections with no substantive responses to questions 1-11; 13-21; 25-27; 38-73.15 Likewise,

Interventional Pain failed to produce any documents responsive to the Subpoena to Produce

Documents.16 Interventional Pain’s Motion alleged that the information and documents requested

“are irrelevant to the treatment provided to Ms. Tijerina,” and that the Court should “strike the

documents requested…or, alternatively, sustain Interventional’s objections and quash the




8
  Id.
9
  Id.
10
   Id.
11
   Id. at questions No. 1 – 73.
12
   Id.
13
   Motion for Protective Order of Movant Interventional Pain Management, P.A. (Dkt. No. 1).
14
   Id.
15
   Id.
16
   Id.

707300 (8347.176)                                                                                  3
              Case 5:20-mc-00934-OLG Document 2 Filed 08/21/20 Page 4 of 12




DWQ.”17 Court intervention has now become necessary to ensure Interventional Pain’s

compliance with the discovery process.

                                   III. ARGUMENT AND AUTHORITIES

            3.1      Federal Rule of Civil Procedure 26(b)(1) permits “discovery regarding any non-

privileged matter that is relevant to any party’s claim or defense.” Further, the “information within

this scope of discovery need not be admissible in evidence to be discoverable.” Id. “The rules

governing discovery are accorded a broad and liberal treatment to achieve their purpose of

adequately informing litigants in civil trials.” Moore v. The Shaw Group, Inc., No. 12-757, 2015

WL 4936261, at *3 (M.D.La. Aug. 18, 2015). If a party or non-party fails to cooperate with

discovery, the requesting party may move for an order compelling complete responses to the

written deposition questions and the production of responsive documents. FED. R. CIV. P.

37(a)(3)(B)(i); FED. R. CIV. P. 45(d)(2)(B)(i).

       a. The information requested from Interventional Pain Management by written
          deposition questions is relevant and discoverable under The Texas Supreme Court’s
          holding In Re North Cypress Medical Center Operating Co., Ltd.

            3.2      The Texas Supreme Court noted in Haygood v. Garza De Escobedo that “Damages

for wrongful personal injury include the reasonable expenses for necessary medical care, but it has

become increasingly difficult to determine what expenses are reasonable.” 356 S.W.3d 390, 391

(Tex.2011). “Health care providers set charges they maintain are reasonable while agreeing to

reimbursement at much lower rates determined by insurers to be reasonable, resulting in great

disparities between amounts billed and payments accepted.” Id. Consequently, “A two-tiered

structure has evolved: “list” or “full” rates sometimes charged to uninsured patients but frequently

uncollected, and reimbursement rates for patients covered by government and private insurance.”



17
     Id. at ¶¶5-7.

707300 (8347.176)                                                                                  4
         Case 5:20-mc-00934-OLG Document 2 Filed 08/21/20 Page 5 of 12




Id. at 393. “Hospitals, like health care providers in general, “feel financial pressure to set their ‘full

charges’…as high as possible, because the higher the ‘full charge’ the greater the reimbursement

amount the hospital receives since reimbursement rates are often set as a percentage of the

hospital’s ‘full charge.’” Id. The Supreme Court concluded that “section 41.0105 limits a

claimant’s recovery of medical expenses to those which have been or must be paid by or for the

claimant,” not those that have been charged. Id. at 398.

        3.3     The Texas Supreme Court expounded on Haygood in the case In re North Cypress

Medical Center Operating Co., Ltd., No. 16-0851, 2018 Tex. LEXIS 346, 2018 WL 1974376 (Tex.

April 27, 2018). In North Cypress, the Court addressed whether information regarding a hospital’s

reimbursement rates from private insurers and public payers for services the hospital provided to

an uninsured plaintiff is relevant and discoverable to ascertain whether the charges the uninsured

plaintiff was charged exceeded a reasonable and regular rate for the hospital services provided.

The Court reasoned that “the reimbursement rates sought, taken together, reflect the amounts the

hospital is willing to accept from the vast majority of its patients as payment in full for such

services” and that “such amounts are at least relevant to what constitutes a reasonable charge.” In

re North Cypress at 2. The Court further reasoned as follows:

        And because of the way chargemaster pricing has evolved, the charges themselves
        are not dispositive of what is reasonable, irrespective of whether the patient being
        charged has insurance. By contrast, a hospital’s reimbursements from private
        insurers and public payers comprise the vast majority of its payments for services
        rendered. We fail to see how the amounts a hospital accepts as payment from most
        of its patients are wholly irrelevant to the reasonableness of its charges to other
        patients for the same services.

Id. at 10. In affirming that the trial court did not abuse its discretion in granting an order requiring

the medical facility to produce information regarding its reimbursement rates from private insurers

and public payers for the services it provided to the uninsured plaintiff, the Court concluded that


707300 (8347.176)                                                                                       5
         Case 5:20-mc-00934-OLG Document 2 Filed 08/21/20 Page 6 of 12




“the amounts North Cypress accepts as payment for those services from other patients, including

those covered by private insurance and government benefits, are relevant to whether the charges

to [Plaintiff] were reasonable and are thus discoverable.” Id. at 17.

       3.4     Since the North Cypress decision, Federal Courts in Texas have affirmed that in

cases where reasonableness of a plaintiff’s incurred medical expenses is at issue, “a party may be

permitted to discover information regarding reimbursement rates a healthcare provider obtains

from a private insurer and/or public payers with respect to the services provided to the plaintiff.”

Eyer v. Rivera, No. SA-17-CV-01212-OLG, 2019 WL 626140, at 1 (W.D. Tex. Jan. 7,

2019)(granting motion to compel answers to deposition by written questions and production of

documents with respect to reimbursement rates for various services performed); see also Ochoa v.

Mercer Transp. Co., No. 5:17-CV-1005-OLG, 2018 WL 6220155 at 1-2 (W.D. Tex. June 8,

2018)(denying motion to quash with respect to reimbursement rates from private insurers).

       3.5     The holding in North Cypress and its federal progeny is also applicable to patients

who seek medical treatment outside traditional private insurance or Medicare reimbursement

situations. This frequently arises in personal injury litigation. A plaintiff seeks medical treatment

from a medical provider, often one they are directed to by their personal injury counsel, who agrees

to provide the medical treatment under a “letter of protection”. Under the letter of protection, the

plaintiff’s attorney guarantees the medical provider will be paid for their services from any

settlement or judgment in favor the plaintiff. However, the plaintiff’s attorney does not accept any

responsibility or liability for the cost of the medical treatment. The medical provider then treats

the plaintiff and records the charges for the medical services knowing full well that payment rests

almost entirely on a settlement or judgment in favor of the plaintiff. While the plaintiff remains

responsible for the medical charges, in practical effect, this has the medical provider working on a


707300 (8347.176)                                                                                  6
         Case 5:20-mc-00934-OLG Document 2 Filed 08/21/20 Page 7 of 12




“contingent fee arrangement” when it provides its services to the plaintiff since there is generally

no other avenue for payment. These charges for the medical services provided to the patient are

then memorialized by the medical provider in its records as its “reasonable charge” for those

services, and are then further set out in the medical provider’s affidavits and/or sworn testimony

and submitted to the court in the effort to establish the amount of “reasonable charges” for the

medical procedures for the patient. This entire process is set out in the Texas Civil Practices and

Remedies Code: Chapter 18, and is routinely used by plaintiffs’ attorneys in personal injury cases

in both Texas state and federal courts. The personal injury plaintiff then proceeds to litigate the

plaintiff’s case, and if the plaintiff settles the case or receives a judgement award, the plaintiff can

then proceed to pay some amount to the medical provider out of their settlement/judgment for the

medical services. In practice the amount that is ultimately paid to the medical provider for the

services is heavily negotiated by the plaintiff’s personal injury attorney after any settlement or

judgment.

        3.6     While denominated as “non-retained” experts, the medical providers are submitting

what is claimed to be expert testimony on what constitutes a “reasonable charge” for the services

that they have recommended or provided to the plaintiff. Plaintiffs identify these non-retained

medical providers as experts and submit their “opinions” in order to establish their claims and

alleged damages. Accordingly, the defendant has an absolute right to contest that “reasonable

charge” assertion and develop evidence to present to the jury to establish the “expert’s” testimony

should not be accepted. Frequently the process to controvert the providers’ claims of a “reasonable

charge” are presented by billing and coding experts who have evaluated various databases of

charges for the same services or, by other doctors. Plaintiffs’ counsel routinely attack these

controverting experts’ methodology, and the information that they rely upon as not being reliable


707300 (8347.176)                                                                                     7
            Case 5:20-mc-00934-OLG Document 2 Filed 08/21/20 Page 8 of 12




or reflective of what the medical provider in the instant case can set as a “reasonable charge”.

           3.7     A reasonable charge (price) is that price that a willing seller and a willing buyer

agree on, with neither being under any obligation to do so. Accordingly, in this case what this

seller (medical provider) has agreed on with other buyers (patients) as the amount that is accepted

for the same medical service is clear, relevant and direct evidence of what a “reasonable charge”

would be in this matter. The discovery requests in this case are specifically designed to obtain

information from the same medical provider on the amounts that they have charged, collected and,

most importantly, the amount that the medical provider have ultimately accepted for the exact

same medical procedures that they have recommended or performed for the plaintiff in this case.

What Interventional Pain has willingly accepted as payment from others for the same medical

procedure is not only relevant, in may be the best evidence of what this medical provider actually

accepts as a “reasonable charge” for the medical procedure. The amount that a medical provider

actually accepts for the services is the best evidence of a reasonable charge. Merely placing an

aspirational value on a good or service in no way reflects what is the reasonable value. Until a

buyer pays an amount, any statement of what is the “reasonable value” is simply a guess or

hypothetical value.

       b. The information and document requests to Interventional Pain Management are
          reasonably tailored to the litigation and do not seek confidential information.

           3.8     Defendants’ discovery requests in this case are reasonably tailored to the underlying

litigation and do not seek any confidential or privileged information. The only information

requested in the Defendants’ written deposition questions and Subpoena to Produce Documents18

relates to the amounts that Interventional Pain charged, collected and then ultimately accepted as



18
     See Exh. C – Notice of DWQ with Subpoena to Produce Documents.

707300 (8347.176)                                                                                     8
           Case 5:20-mc-00934-OLG Document 2 Filed 08/21/20 Page 9 of 12




payment from other patients for the exact same medical procedures it provided or recommended

to Plaintiff.19 The timeframe of the information requested is limited to two years prior to the date

of the request in order to obtain information where Interventional Pain has provided services to

other personal injury plaintiffs who have then settled their cases and made payment to

Interventional Pain.

         3.9      As noted above, Interventional Pain has provided medical care and services to the

Plaintiff in the underlying case.20 Plaintiff has produced medical and billing records from this

medical provider and has designated doctors from this facility (i.e. Dr. Gary Kao, M.D.) as “non-

retained” experts whose opinions are expected to be introduced at the trial of the underlying case.21

Therefore, there is no dispute that Plaintiff intends to rely on Interventional Pain as an “expert”

and to present its opinions on what is a “reasonable charge” for the medical services. Therefore,

evidence that relates to whether or not Interventional Pain’s claimed “reasonable charges” are, in

fact, reasonable, relevant, and discoverable.

         3.10     Since this information is unquestionably relevant, the only issue is whether or not

discovery should be prohibited on other grounds. Mindful of the issues relating to patient

confidentiality and the providers concerns over the asserted confidentiality of insurance

reimbursement rates, Defendants have narrowly tailored their discovery requests. Specifically, the

discovery requests specifically exclude any and all patient identifying information such as name,

address, phone, SSN, etc.22 Similarly, while some of the information may constitute the amount

that an insurance company has reimbursed/paid the medical provider, there is no request for

information or documents that would tie the amount charged, collected or accepted for one of the


19
   See Exh. C.
20
   See Exh. B.
21
   See Exh. D – Plaintiff’s Expert Disclosures.
22
   See Exh. C.

707300 (8347.176)                                                                                  9
           Case 5:20-mc-00934-OLG Document 2 Filed 08/21/20 Page 10 of 12




medical procedures to any specific party or person, including any insurer, who actually paid any

amount for the medical procedure. In fact, there is no request that any person or entity who has

paid any amounts for any of the same CPT code medical procedures be identified in any way.

Defendant seeks only the number of times the same medical procedure was performed, the amount

charged each time, the amount collected each time, whether that amount was accepted as final

payment and information and documents that reflect whether or not the provider has waived,

written off or is still seeking to collect any further amounts beyond what was paid.23 Not a single

name or personal identifying information is requested so while any specific “raw” payment number

made by an insurer may be considered confidential, it is only confidential if that payment

amount/number can be tied to a particular insurer or payor. The manner in which Defendants have

requested such payment information cannot be identified as a payment from any insurer, from

Medicare or from a private pay patient. Accordingly, no confidential information is being

disclosed. However, the requested information will reveal whether or not the medical provider

routinely and willingly accepts as final payment amounts that are different from the amount it

alleges is a “reasonable charge” for the medical procedure.

           3.11   Evidence that a medical provider is routinely and willingly accepting amounts that

are far less than the amount it claims is the “reasonable charge” is directly relevant to what is

actually a reasonable charge and precisely the type of evidence that should be presented to and

considered by a jury that is asked to evaluate medical charges, an area that is not within the average

juror’s knowledge.




23
     Id.

707300 (8347.176)                                                                                  10
         Case 5:20-mc-00934-OLG Document 2 Filed 08/21/20 Page 11 of 12




                                   IV. REQUEST FOR RELIEF

       4.1     Defendants, Molano, Inc. and Isidro Guerra, respectfully requests that this

honorable Court enter an Order compelling the designated representative of Interventional Pain

Management, P.A. to produce complete substantive responses to the deposition by written

questions within fourteen (14) days of the signing of the Order. Defendant further requests the

Court enter an Order compelling Interventional Pain Management to produce documents

responsive to the Subpoena to Produce Documents accompanying Defendant’s Notice of Intention

to take Deposition by Written Questions within fourteen (14) days of signing of the Order.

                              V. CERTIFICATE OF CONSULTATION

       5.1     Pursuant to Rule 37(a)(1), Defendants certify that Defendants have in good faith

conferred with counsel for Interventional Pain Management, P.A. in an effort to resolve the

discovery issues without court intervention but has not been successful.

                                             Respectfully submitted,

                                             RAY | PENA | MCCHRISTIAN P.C.
                                             A Professional Corporation
                                             One Riverwalk Place
                                             700 North St. Mary’s Street, Suite 800
                                             San Antonio, Texas 78205
                                             (210) 341-3554
                                             (210) 341-3557 Fax

                                             By: __/s/ H.L. Buddy Socks____________
                                                   H.L. BUDDY SOCKS
                                                   bsocks@raylaw.com
                                                   State Bar No. 18819800
                                                   Federal Bar No.: 11943
                                                   JOSEPH G. PEÑA
                                                   State Bar No.: 24052898
                                                   jpena@raylaw.com
                                                   Attorneys for Defendants
                                                   Isidro Guerra and Molano, Inc.



707300 (8347.176)                                                                            11
         Case 5:20-mc-00934-OLG Document 2 Filed 08/21/20 Page 12 of 12




                                 CERTIFICATE OF SERVICE

         In compliance with the Federal Rules of Civil Procedure, I, Harold L. Buddy Socks, certify
that on this 21st day of August, 2020, a true and correct copy of the foregoing document filed
electronically with the clerk of the Court in accordance with the Federal Rules of Civil Procedure,
is served on the party or attorney electronically pursuant to the Federal Rules of Civil Procedure,
or if the email address of the party or attorney is not on file with the electronic filing manager then
service is accomplished pursuant to the Federal Rules of Civil Procedure.

       The following parties or attorney(s) are served with the foregoing document:

Via E-Service and/or Email
Adriaan T. Jansse, MD, JD
JANSSE LAW
P.O. Box 791215
San Antonio, Texas 78279
aj@jansselaw.com
Attorney for Movant, Tri-City Pain Associates

Via E-Service and/or Email
Thomas J. Henry
Bart Behr
LAW OFFICES OF THOMAS J. HENRY
5711 University Heights, Ste. 101
San Antonio, Texas 78249
210-656-100
Bbehr-svc@thomasjhenrylaw.com
Attorneys for Plaintiff, Melinda L. Tijerina


                                                       /s/ H.L. Buddy Socks____________
                                                       H.L. Buddy Socks




707300 (8347.176)                                                                                   12
